Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fauss (US 4988774) in view of Hogan et al. (20150284483).
           Example 1 of the patent discloses a process in which a hydrocyanated polybutadiene is produced in the presence of a nickel containing hydrocyanation catalyst. Fauss does not disclose applicant’s polydispersities. Hogan discloses a polybutadiene having a high vinyl content (paragraph 52), a molecular weight of 50-300 kg/mol and polydispersity of less than 1.3 (paragraph 53). It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan (having applicants polydispersities) in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired .

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss et al., cited above in view of Fang et al., cited by applicants and Hogan et al. (20150284483).
Fauss does not disclose hydrocyanation in the presence of a material of formula 1 and does not disclose applicant’s polydispersities. However, note that Fang discloses use of applicants material of formula 1 in hydrocyanation (see diagrams “B” and “C” at the bottom of page 832 and structures 9-13 and 16-22 for structures encompassed by applicants formula 1 as well as that of claims 4 and 5 in Fangs species 23 and 29). Note the last complete paragraph on page 832 and first complete paragraph on page 833 disclosing that prior art hydrocyanation (such as is used by Fauss) is hazardous due to use of HCN. Regarding claim 8, note that the first reaction under “A Scope of the Hydrocyanation” on page 834 of Fauss where the reaction is performed high above the boiling point of product isobutene. 
           With regard to claim 2, note applicants weight average molecular weights at column 4, lines 6-10 of Fauss. Regarding claim 7, note that the degree of hydrocyanation is 45% in example 1 of Fauss. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of Fang to hydrocyanate the polybutadiene of the primary reference in order to eliminate the hazard of working with HCN absent any showing of surprising or unexpected results. Regarding claim 3, those skilled in the art would be motivated to use about 45% 
           It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the polybutadiene of Hogan (having applicants polydispersities) in the process of the primary reference since Hogan discloses polybutadienes having Hogans desired molecular weights and high 1,2 vinyl contents (see column 4, lines 1-11 of the primary reference) absent any showing of surprising or unexpected results.
Applicant's arguments filed 12-10-21 have been fully considered but they are not persuasive. Applicants argue that 
-- Fauss relates to the hydrocyanation of polybutadiene, whereas Fang relates to the hydrocyanation of low molecular weight compounds. Thus, Fauss and Fang are different in their objects to be hydrocyanated, and there is no proper motivation for a person having ordinary skill in the art to simply apply the teaching of Fang to Fauss. In addition, the primary reference of Fauss teaches neither HCN is hazardous nor use of HCN should be eliminated.—
However the test for obviousness is what would occur to those of ordinary skill in the art when viewing the combination of references, not first one reference and then the other. In the present case the secondary reference’s disclosure of reduced hazard is sufficient to motivate use of the process of the secondary reference in the primary reference and the differences between the primary reference and secondary reference .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.

JCM
1-4-22

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765